Citation Nr: 0103134	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-30 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, superimposed on congenital malformation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from January 1964 to February 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision by the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

This matter was remanded in July 1999 for further development 
to include a VA examination related to the veteran's 
lumbosacral disorder and for a potential hearing.  The Board 
is satisfied that the Remand objectives were met and that no 
further development is necessary in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's lumbosacral strain, superimposed on 
congenital malformation is evidenced by residual back 
stiffness, back pain, marked limitation of motion on forward 
bending, positive Goldthwait's sign, spinal stenosis and 
abnormal mobility on forced motion.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for 
lumbosacral strain, superimposed on congenital malformation 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. 4.71, Diagnostic Code 5295 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service connection for lumbosacral strain, superimposed on 
congenital malformation was granted in March 1977, at which 
time the RO assigned a 20 percent evaluation effective 
November 18, 1976.  At that time, the RO considered the 
veteran's service medical records and x-ray studies, which 
confirmed a sacralization of the L5-S1; otherwise, all 
findings were normal.  In a rating decision dated in November 
1979, the RO increased the veteran's evaluation from 20 
percent to 40 percent from September 18, 1979 based on 
clinical findings from the October 1979 VA examination.  

VA examination in December 1984 revealed a diagnosis of a 
history of lumbosacral strain, superimposed on congenital 
malformation.  In a January 1985 rating decision, the RO 
reduced the evaluation of the veteran's back disorder from 40 
percent to 10 percent based on improvement.  

A May 1995 chiropractor's report discloses complaints of low 
back pain radiating bilaterally into both legs.  Clinical 
findings showed no evidence of fracture or dislocation.  
Studies revealed minimal evidence of mild bilateral L5 
radiculopathy.  In a spinal imaging study, the physician 
noted an impression of an abnormal lumbosacral spine.  Also 
noted is degenerative disc disease.  

A September 1995 radiology and hospital report related to a 
lumbar diskogram revealed normal findings at L1, L2, and L3; 
moderate severe left lower back pain at L3-L4.  There was 
posterior central disc bulge and the spinal canal was 
narrowed.  At L4-5, prominent disc calcification and 
posterior portion of the disc were noted.  

An August 1995 chiropractor's report disclosed complaints of 
low and mid back pain.  There was positive straight leg 
raising, reflexes were at 2+, motor 5/5, dysthesia at L5/S1 
bilaterally, flexion 75/90, extension 1/30, lateral flexion 
20/20, and rotation on the left 30/45, rotation to the right 
40/45.  There was pain in the sciatic notch and on palpation 
from L2-S1. A September 1995 private medical doctor's report 
indicated three level disc disruption with spinal stenosis; 
straight leg raising remained positive.  In a hospital 
report, normal lower extremities and degenerative disc 
disease at the mid and lower lumbosacral spine are indicated.  

VA examination conducted in November 1995 revealed a 
diagnosis of lumbosacral strain and probable herniated 
nucleus pulposus with radiculopathy to the right leg and loss 
of motion.  On examination, the veteran had positive straight 
leg raising at 15 degrees on the right, a negative straight 
leg raising on the left, a positive cross leg examination on 
the right.  He was unable to sit up with his legs fully 
extended.  Lumbar flexion was 20 degrees, extension 5 
degrees, lateral flexion at 15 degrees to the right and 25 
degrees to the left.  Rotation was 30 degrees to the left 
side forward and 25 degrees to the right side forward.  

Rating decision in February 1996 increased the rating of the 
veteran's lumbosacral spine disorder from 10 to 20 percent 
effective May 11, 1995.  September 1996 private medical x-ray 
study revealed a diagnosis of intervertebral disc tissue; L4-
5 interspace, degenerated fibrocartilage.  

Hospital reports for lumbar disc disorder with radiculopathy 
and multilevel disc disease dated in September 1996 reveal 
intervertebral; disc tissue, L4-S1 interspace: degenerated 
fibrocartilage.  

A private physical examination related to hospitalization in 
September 1996 revealed complaints of low back pain radiating 
into both legs.  Noted is that the veteran was injured on the 
job 18 months earlier due to lifting.  He had an immediate 
onset of low back pain that radiated into both legs and his 
sleep was disturbed.  On examination, the physician noted 
bilateral L5 and S1 hypesthesia and plantar and dorsiflexion 
weakness bilaterally.  Straight leg raising was positive 
bilaterally; there was restricted motion and paraspinous 
muscle spasm.  Examination of the extremities revealed full 
equal and regular pulses.  The impression was lumbar disc 
disorder with radiculopathy at L3-4, L4-5 and L5-S1 with 
spinal stenosis, segmentation defects and partially fused 
segment at S1-S2. 

The October 1996 discharge summary disclosed a discharge 
diagnosis of lumbar disc disorder with radiculopathy; spinal 
stenosis and segmentation abnormality at S1-S2.  

Private treatment records from July 1995 to March 1997 reveal 
complaints of low back pain with diminished symptoms since 
surgery.  In April 1996, the veteran reported complete relief 
with injections.  An October 1996 record discloses mild low 
back pain with numbness in the back and left leg.  In March 
1997, the doctor reported no new objective findings.  

In the July 1997 rating decision, the RO increased the 
evaluation of the veteran's lumbosacral strain from 10 
percent to 40 percent effective April 1996 and reduced it to 
20 percent effective April 1997.  Private spine and 
orthopedic report dated in February 1998 revealed back 
stiffness and intermittent pain.  The doctor indicated marked 
limitation of motion of forward bending in the standing 
position, positive Goldthwait's sign, spinal stenosis and 
abnormal mobility on forced motion.  The doctor noted that 
the veteran was unlikely to improve.  

In another statement dated in February 1998, the same doctor 
noted that lumbosacral strain on congenital malformation was 
an incorrect diagnosis and that at the time of his injury, he 
in fact suffered disc disruption, given the relationship 
between the disc disorder and the congenital malformation 
which leads to instability.  The doctor rendered an opinion 
that the instability almost certainly created the disc 
disruption at that time.  Also noted is that the veteran's 
industrial accident caused two new injuries to two other 
discs and worsened the injury in an already weakened disc at 
L5-S1.  

VA examination dated in April 1998 revealed the veteran's 
history of low back injury in service and subsequent symptoms 
and treatment.  On examination, the veteran stood without 
abnormal curvatures.  His incisions from the prior surgery 
were well healed.  He could flex forward 45 degrees, side 
bend 20 degrees bilaterally, and extend 10 degrees.  His 
straight leg raising was 75 degrees bilaterally.  The 
examiner noted no outward signs of pain on motion.

The diagnosis was status post-operative lumbar spine surgery 
with 360 degrees fusion and decompression involving three 
levels.  An x-ray study of the lumbosacral spine disclosed 
L3-S1 posterior fusion and bilateral posterior rods with 
pedicle screws.  Also, post laminectomy, curvature and 
alignment was within normal limits.  Vertebral bodies 
appeared of average height.

VA examination dated in September 1999 included complaints of 
a weaker back with stiffness and pain.  The veteran reported 
severe pain that awakened him at night.  On examination, it 
is noted that the veteran moved about without difficulty.  He 
could heel and toe walk.  He had 45 degrees of forward 
flexion with 15 degrees of side tilt in either direction and 
10 degrees of extension.  Straight leg raising was 75 degrees 
bilaterally and did not seem to provoke pain.  There was no 
incoordination, listing of the spine, or muscle spasm.  

However, the examiner noted adequate pathology to 
substantiate the veteran's complaints.  There were no signs 
of weakened movement, excess fatigability, and incoordination 
until the veteran's accident in 1995.  Further, the veteran 
stated that some of the veteran's problems could relate to 
his original inservice injury, although it did not seem as 
though his inservice injury was disabling until 1995.  
However, the examiner also stated that it was not possible to 
differentiate between symptomatology associated exclusively 
with the original service-connected back disorder and the 
subsequent injury to the lower back.  

The examiner opined that the veteran's back strain in service 
could only be a minimal contributing factor to his serious 
back trouble that began in 1995.  In the time between service 
and the 1995 accident, the examiner stated that the veteran 
was able to carry out numerous types of active work with 
minimal problems.  

During his personal hearing in January 2000, the veteran 
testified that his lumbosacral strain affected his leg, 
caused his muscles to cramp, and his foot to draw up, causing 
him to fall.  Transcript (T.) at 2.  The veteran further 
stated that he took Xanax to sleep, but that when the 
cramping got severe, he would awake.  (T.) at 2.  He also 
testified that he had periods of flare-ups as frequently at 3 
to 5 times a night and that the symptoms were unbearable.  
(T.) at 2, 3.  
When asked about his activities, the veteran stated that he 
tried to limit them.  (T.) at 4.  He also stated that he had 
numbness and tingling in his legs, mostly on the right, 
generally every night.  (T.) at 4.  The veteran commented 
that his disability has increased substantially.  (T.) at 5.  
The veteran's spouse also testified that the veteran 
experienced pain nearly every day and that he fell because he 
had no equilibrium.  (T.) at 6.  When the veteran was asked 
about his left leg, he stated that he only was having 
problems with right leg pain.  (T.) at 6, 7.  

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Lumbosacral strain is rated under Diagnostic Code 5295.  
38 C.F.R. 4.71, Diagnostic Code 5295 (2000).  This diagnostic 
code provides for a 20 percent evaluation where the veteran 
experiences muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  
To warrant the maximum rating of 40 percent under this 
diagnostic code, the veteran must show severe strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, with marked limitation of forward bending 
in a standing position; loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

III. Analysis

This veteran contends that he is entitled to the next higher 
rating for his lumbosacral strain superimposed on congenital 
malformation.  Although the regulations require a review of 
past medical history of a service-connected disability, they 
do not give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

At the outset, the Board has determined that the veteran in 
this case has presented competent evidence of impairment 
related to his lumbosacral strain so as to warrant the next 
higher rating of 40 percent under Diagnostic Code 5295.  
38 C.F.R. 4.71, Diagnostic Code 5295.  While the evidence of 
record is not entirely clear as to which symptoms are 
attributable solely to his service-connected lower back 
disability, the evidence plainly does not preponderate 
against an increased rating.  VA law states that upon careful 
consideration of all ascertainable and collected data, if a 
reasonable doubt arises concerning service origin, the degree 
of disability, or any other relevant matter, such doubt will 
be resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (2000).  
Essentially, during the latest VA examination conducted 
pursuant to a 1999 Remand, the examiner noted that it was not 
possible to differentiate between symptomatology associated 
with the veteran's service-connected lower back disability 
and that due to a 1995 accident, which also affected the disc 
of the lower back.  Moreover, there are varying opinions of 
file as to the relationship between current lower back and 
disc problems and the veteran's inservice injury, which may 
have been incorrectly diagnosed.  In any event, the Board 
notes that where it is not possible to distinguish between 
symptomatology associated with the veteran's service-
connected lower back disability and his nonservice connected 
lower back and disc problems, the outcome must be resolved in 
favor of the veteran.  See Webster v. Derwinski, 1 Vet. 
App. 155 (1991); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  

Overall, the veteran's disability picture in this case more 
nearly approximates the criteria required for a 40 percent 
rating.  See 38 C.F.R. § 4.7.  There is objective evidence of 
severe intermittent back pain, marked limitation of motion on 
forward bending, positive Goldthwait's sign, spinal stenosis 
and abnormal mobility on forced motion.  See supra, VA 
examination conducted in September 1999.  Additionally, the 
examiner found at that time there was sufficient clinical 
evidence to substantiate the veteran's complaints associated 
with his lumbosacral strain.  Thus, in view of the clinical 
findings of record and in light of the principles of 
reasonable doubt, the Board concludes that the 40 percent 
evaluation is warranted in this case.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  


ORDER

An evaluation of 40 percent for lumbosacral strain, 
superimposed on congenital malformation is allowed, subject 
to the controlling laws and regulations governing the payment 
of monetary awards.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

